Case: 12-11789         Date Filed: 01/16/2013   Page: 1 of 8

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-11789
                                         Non-Argument Calendar
                                       ________________________

                                 D.C. Docket No. 1:11-cv-22799-JLK

LENBRO HOLDING INC.,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                 versus

SIMON FALIC,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (January 16, 2013)




Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-11789      Date Filed: 01/16/2013      Page: 2 of 8

       Lenbro Holding, Inc. (Lenbro) appeals the district court’s dismissal of its

Amended Complaint with prejudice for failure to state a claim, pursuant to Federal

Rule of Civil Procedure 12(b)(6). Lenbro asserts the district court erred in: (1)

finding as a matter of law that the Personal Guaranty and Consulting Agreements

could not be read together to satisfy the statute of frauds because they were

executed eight days apart, (2) refusing to consider allegations in the Amended

Complaint as to the parties’ intent on the basis such allegations were conclusory,

and (3) refusing to consider allegations in the Amended Complaint as to the

parties’ intent on the basis those allegations constituted inadmissible parol

evidence. After review, 1 we reverse and remand for further proceedings.

                                     I. BACKGROUND

       On September 30, 2005, Lenbro entered into Consulting Agreements with

two corporations owned by Simon Falic (Falic) and his two brothers, Leon Falic

and Jerome Falic. Both Consulting Agreements were signed by Leon Falic on

behalf of the two corporations, Urban Decay Cosmetics, LLC (Urban Decay) and

Christian Lacroix SNC (Lacroix), respectively. Under the Consulting Agreements,

Lacroix and Urban Decay each agreed to pay $4,000,000.00 to Lenbro over several

quarterly installments. Lenbro alleges that on September 22, 2005, eight days prior

to the execution of the Consulting Agreements, Falic signed a Personal Guaranty in

       1
         We review the dismissal of Lenbro’s Amended Complaint for failure to state a claim
pursuant to Rule 12(b)(6) de novo. See Rosenberg v. Gould, 554 F.3d 962, 965 (11th Cir. 2009).


                                              2
                 Case: 12-11789   Date Filed: 01/16/2013   Page: 3 of 8

which he personally assumed liability for the payment of the consulting fees to

Lenbro under the terms of the two Consulting Agreements.

      On November 3, 2011, Lenbro filed an Amended Complaint against Falic

seeking $7,775,000.00 in damages for breach of contract under the Personal

Guaranty. On March 1, 2012, the district court granted Falic’s motion to dismiss

with prejudice, finding the Personal Guaranty failed to satisfy the statute of frauds.

Lenbro timely appeals the dismissal.

                                   II. DISCUSSION

A. Whether the Personal Guaranty and Consulting Agreements could be read
together

      Lenbro first contends the district court erred by finding the Personal

Guaranty and Consulting Agreements could not be read together to establish

consideration satisfying the statute of frauds because they were executed eight days

apart. Lenbro argues the Personal Guaranty was executed in connection with the

Consulting Agreements, thus alleviating the necessity of finding independent

consideration.

      In Florida, a guaranty executed independently of the principal contract must

be supported by separate consideration. Texaco, Inc. v. Giltak Corp., 492 So. 2d
812, 814 (Fla. 1st DCA 1986). Florida courts have carved out a limited exception

to this rule where the principal and guaranty contracts are executed as part of the

same transaction. See id.; see also von Dunser v. Se. First Nat’l Bank of Miami,

                                          3
               Case: 12-11789     Date Filed: 01/16/2013     Page: 4 of 8

367 So. 2d 1094, 1095 (Fla. 3d DCA 1979). However, Florida courts have limited

this exception to apply only where the principal and guaranty contracts are, or

should have been, executed at the same time. See Texaco, 492 So. 2d at 814

(noting personal guaranty was executed “[a]t about the same time” as the primary

contract); Barnett Bank of S. Fla., N.A. v. University Gynecological Assocs., Inc.,

638 So. 2d 595, 595 (Fla. 4th DCA 1994) (finding guaranty executed two months

after original contract needed no additional consideration where guaranty was “a

condition of the making of the original loan” and was supposed to have been

executed “at the same time” as the original agreement); Gordon v. Corporate Ins.

Services, Inc., 374 So. 2d 603, 604 (Fla. 3rd DCA 1979) (“Where . . . the guaranty

is entered into at the time of the creation of the principal obligation . . . the same

consideration for the principal debt suffices for the contract of guaranty.”).

      The Consulting Agreements and the Personal Guaranty were not executed at

the same time, as Lenbro admits the Personal Guaranty was signed eight days prior

to the contract. Moreover, Lenbro has not alleged the Personal Guaranty and

Consulting Agreements were supposed to have been executed at the same time.

Therefore, the district court did not err in finding that, as a matter of law, the

Personal Guaranty and Consulting Agreements could not be read together to

establish consideration satisfying the statute of frauds because they were executed

eight days apart.



                                            4
              Case: 12-11789      Date Filed: 01/16/2013   Page: 5 of 8

B. Whether the allegations in the Amended Complaint were conclusory

      Lenbro contends the district court erred in refusing to consider the

allegations in the Amended Complaint as to the parties’ state of mind on the basis

that such allegations were “conclusory” and therefore not entitled to a presumption

of truth. Following the Supreme Court’s approach in Ashcroft v. Iqbal, 129 S. Ct.
1937, 1949 (2009), the Eleventh Circuit has suggested that, when considering a

motion to dismiss, courts: “(1) eliminate any allegations in the complaint that are

merely legal conclusions; and (2) where there are well-pleaded factual allegations,

assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Am. Dental Ass'n v. Cigna Corp., 605 F.3d 1283, 1290 (11th

Cir. 2010) (quotations omitted). Allegations entitled to no assumption of truth

include “[l]egal conclusions without adequate factual support” or “[f]ormulaic

recitations of the elements of a claim.” Mamani v. Berzain, 654 F.3d 1148, 1153

(11th Cir. 2011).

      In its Amended Complaint, Lenbro alleged it “insisted that Simon Falic

personally guarantee to pay the consulting fees provided for in those agreements

and made clear that it would not enter into the Consulting Agreements without

such a personal guarantee from Mr. Falic.” This allegation as to the parties’ intent

is not a mere legal conclusion, nor is it a formulaic recitation of the elements of a

claim. Instead, this allegation is factual, providing support for Lenbro’s contention



                                           5
                Case: 12-11789       Date Filed: 01/16/2013      Page: 6 of 8

that the Personal Guaranty and Consulting Agreements were inseparable parts of

the same transaction. Therefore, the district court erred in determining these

allegations were conclusory, and the allegations should be entitled to a

presumption of truth for the purposes of a motion to dismiss.

C. Whether parol evidence should be considered

       Lenbro argues the district court erred by refusing to consider parol evidence

as to the parties’ understandings of the Personal Guaranty as a prerequisite to the

execution of the underlying contract. Under Florida law, parol evidence is

admissible to prove the elements of an agreement where a writing fails to contain

the elements of a complete contract. Indus., Invs. & Agencies (Bahamas), Ltd. v.

Panelfab Int’l Corp., 529 F.2d 1203, 1211 (5th Cir. 1976).2 Specifically, “[p]arol[]

evidence is . . . admissible to show the consideration for an agreement where none

appears therein.” Id.; see also Ungerleider v. Gordon, 214 F.3d 1279, 1284 (11th

Cir. 2000).

       The Personal Guaranty failed to contain the elements of a complete contract,

as it lacked consideration and failed to identify the party to whom Falic was

personally liable. Pursuant to Florida law, the district court was permitted to




       2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.


                                               6
              Case: 12-11789     Date Filed: 01/16/2013    Page: 7 of 8

determine whether the missing terms could be supplied by parol evidence. Thus,

the district court erred in not considering such parol evidence.

      Additionally, although the Personal Guaranty and the Consulting Agreement

cannot be construed together to establish consideration, Lenbro has alleged

sufficient facts that the Personal Guaranty was supported by independent

consideration. Under Florida law, “[a] promise, no matter how slight, qualifies as

consideration if the promisor agrees to do something that he or she is not already

obligated to do.” Palm Lake Partners II, LLC v. C & C Powerline, Inc., 38 So. 3d
844, 851 n.10 (Fla. 1st DCA 2010) (quotations omitted). Mutually binding

promises can provide consideration for one another and give rise to an enforceable

contract. See Bhim v. Rent-A-Center, Inc., 655 F. Supp. 2d 1307, 1312 (S.D. Fla.

2009) (applying Florida law); Redington Grand, LLP v. Level 10 Props., LLC, 22
So. 3d 604, 608 (Fla. 2d DCA 2009).

      Lenbro alleged in its Amended Complaint that it would not enter into the

Consulting Agreements without a personal guaranty from Falic. Because Falic,

through the express terms of the Personal Guaranty, agreed to do something he was

not already obligated to do, i.e. guaranty the subsequent Consulting Agreements,

sufficient consideration has been shown as to Falic. Similarly, because Lenbro,

through parol evidence, agreed to do something it was not already obligated to do,

i.e. enter into the Consulting Agreement, sufficient consideration has been shown



                                          7
               Case: 12-11789     Date Filed: 01/16/2013    Page: 8 of 8

as to Lenbro. These two mutually binding promises constitute a sufficient

allegation of consideration for the Personal Guaranty.

                                 III. CONCLUSION

      The district court did not err in concluding the Personal Guaranty and

Consulting Agreements could not be read together to establish consideration.

However, because Lenbro’s Amended Complaint alleged sufficient facts that the

Personal Guaranty was supported by independent consideration, we reverse the

district court’s grant of Falic’s motion to dismiss for failure to state a claim, and

remand for further proceedings.

      REVERSED and REMANDED.




                                           8